Title: Thomas Jefferson to Isaac Cox Barnet, 14 December 1813
From: Jefferson, Thomas
To: Barnet, Isaac Cox


          Sir  Monticello Dec. 14. 13.
          My interior situation among the mountains and very far from any seaport, renders it extremely difficult for me to learn when vessels are going from any port of the United States to France, which might offer a tolerably safe conveyance for letters. this makes me a very tardy correspondent with that side of the water, and must be my apology for having so long delayed
			 acknoleging the reciept of your letter accompanying a copy of the Memoires concerning M. Peron, for which I pray you to accept my thanks. I have read it with great pleasure and find him a very interesting character, and one with which I should have been unacquainted but for your kind
			 attention. our booksellers in this country furnish us with nothing new from the European continent. with my thanks for this kindness be pleased to accept the assurance of my great respect & esteem.
          Th:
            Jefferson
        